PER CURIAM.
Epitomized Opinion
Kathryne Schorger commenced this action against John Schorger in the Common Pleas for divorce, alimony and settlement of their property rights. Both parties asked for divorce. Kathryne was granted the divorce, alimony and certain property. Error is here brought by John Schorger, seeking a reversal of the judgment below on the ground of alimony alone which he claims Is manifestly against the weight of evidence and contrary to law. The Court of Appeals held:
That after having carefully read and considered the Record they find that the judgment of the court below is fully sustained by the evidence and that it wouldn’t be warranted in reversing same.